Citation Nr: 1752094	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  16-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for gastrointestinal disorder.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for photopsia.

5. Entitlement to nonservice-connected pension.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends service connection for bilateral hearing loss, a gastrointestinal disorder, for an acquired psychiatric disorder, a bilateral eye injury, and entitlement to a non-service connected pension and TDIU. The Board finds a remand is warranted for additional development. 

Previously the case was before the Board in February 2017. The case was remanded for additional development. The Veteran was afforded a VA examination as to his bilateral hearing loss in April 2017. The Board finds there has been substantial compliance with the prior remand. However, since the most recent remand additional evidence has been associated with the claims file warranting subsequent development. 

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In May 2017 correspondence, the Veteran reported receiving a fully favorable decision from Social Security Administration (SSA). See May 2, 2017 correspondence. As these identified SSA records may be relevant to all the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records. 

Acquired psychiatric disorder
Next, the Veteran contends he is entitled to service connection for an acquired psychiatric disorder. July 2017 and October 2015 private opinions associated with the claims file note a link between the Veteran's in-service head injury and his current bipolar disorder. The Board finds a VA examination is warranted to address whether the Veteran's current acquired psychiatric disorder is related to his in-service head injury and to address direct service connection. 

Gastrointestinal disorder
In addition, the Veteran contends he is entitled to service connection for a gastrointestinal disorder. He contends this is a result of his in-service head injury and has been aggravated by his acquired psychiatric disorder. July 2017 and October 2015 private opinions associated with the claims file note a link between the Veteran's in-service head injury and his IBS, and that his IBS is potentially secondary to an acquired psychiatric disorder. The Board finds a VA examination is warranted to address whether the Veteran's current acquired psychiatric disorder is related to his in-service head injury and to address direct and secondary service connection. 

Bilateral eye disorder
Lastly, if VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA eye examination in August 2014. The examiner noted the Veteran had a diagnosis of photopsia in 1990, however found that the Veteran did not have any current eye conditions. However, the examiner noted that while the Veteran had a normal eye examination he has longstanding complaints of bilateral photopsia and flashing in both eyes which could likely be related to his in-service head injury in 1990. Since the VA examination, July 2017 and October 2015 private opinions associated with the claims file note a link between the Veteran's in-service head injury and his ongoing symptoms indicating damage in the visual cortex. As such a supplemental examination is warranted to fully address direct service connection.  

The Veteran's claims for entitlement to a non-service connected pension and TDIU are inextricably intertwined with the service connection claims, which are being remanded for additional development. Therefore, a final decision on the issues of entitlement to TDIU and a non-service connected pension cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate attempts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all current acquired psychiatric disorders.

b. For all diagnosed acquired psychiatric disorders, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder is related to active service, to include his in-service head injury?

Review of the claims file is required. The examiner should consider the Veteran's contentions and the October 2015 and July 2017 private opinions which noted a relationship between the Veteran's in-service head injury and his current bipolar symptoms.  Service treatment records note the Veteran has hit on the head with a crow bar in October 1990. See October 20, 1990 STR. Additionally service treatment records note in August 1991 the Veteran underwent inpatient treatment for alcohol dependence. See August 19, 1991 STR. 

3. After completing the development in number 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disorder, to include diverticulitis, gastritis and irritable bowel syndrome (IBS). After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all gastrointestinal disorders. 

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current gastrointestinal disorder is related to active service, to include his in-service head injury?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current gastrointestinal disorder was caused by his acquired psychiatric disorder?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's gastrointestinal disorder was aggravated (permanently worsened beyond its natural progression) by his acquired psychiatric disorder?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his gastrointestinal disorder by a service-connected disability.

Review of the entire claims file is required. The examiner should consider the Veteran's contentions and the October 2015 and July 2017 private opinions which noted a relationship between the Veteran's in-service head injury and his current bipolar symptoms.  Service treatment records note the Veteran has hit on the head with a crow bar in October 1990. See October 20, 1990 STR. 

4. After completing the development in number 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his eye disorder to include photopsia. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:

a. Identify all current eye disabilities.

b. For all diagnosed eye disabilities, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's eye disability is related to active service, to include the in-service head injury?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that he has experienced symptoms of flashes of light and bilateral photopsia since service.  The examiner should also consider the October 2015 and July 2017 private opinion which noted a relationship between the Veteran's in-service head injury and his current photopsia symptoms.  Service treatment records note the Veteran has hit on the head with a crow bar in October 1990. See October 20, 1990 STR.

5.Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



